Citation Nr: 1023736	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  07-14 150	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1958 to February 
1962. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the benefit sought on appeal.  The 
Veteran appealed that decision, and the case was referred to 
the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Service connection is in effect for status post right 
total knee replacement, evaluated as 30 percent disabling; 
and status post left total knee replacement, evaluated as 30 
percent disabling.  His combined disability rating is 60 
percent. 

3.  The evidence does not show that the Veteran is unable to 
engage in substantially gainful employment solely as a result 
of his service-connected disabilities. 



CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2009). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated November 2005 
and March 2007.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

The Veteran contends that he is entitled to a TDIU because 
his service-connected disabilities are so incapacitating that 
they preclude him from securing or maintaining gainful 
employment.  

A Veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16.  A total disability rating may be assigned where the 
schedular rating is less than total when the disabled person 
is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may 
be given to a Veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his age or the impairment caused by any non-service-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

The term "unemployability," as used in VA regulations 
governing total disability ratings, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue 
is whether the Veteran's service-connected disability or 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for 
TDIU, the Board may not reject the claim without producing 
evidence, as distinguished from mere conjecture, that the 
Veteran's service-connected disability or disabilities do not 
prevent him from performing work that would produce 
sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. 
App. 532, 537 (1994). 

In determining whether the Veteran is entitlement to a TDIU, 
neither his non-service-connected disabilities nor his age 
may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  The Court has held that the central inquiry in 
determining whether a Veteran is entitled to a total rating 
based on individual unemployability is whether service-
connected disabilities alone are of sufficient severity to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 
(1993).  The test of individual unemployability is whether 
the Veteran, as a result of his service-connected 
disabilities alone, is unable to secure or follow any form of 
substantially gainful occupation which is consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16.

The Veteran's current service-connected disabilities are 
status post right total knee replacement, rated as 30 percent 
disabling; and status post left total knee replacement, rated 
as 30 percent disabling.

As stated above, VA regulations state that when a veteran's 
schedular rating is less than total (for a single or 
combination of disabilities), a total rating may nonetheless 
be assigned when there are two or more disabilities, at least 
one disability ratable at 40 percent or more, and any 
additional disabilities result in a combined rating of 70 
percent or more.  However, disabilities of one or both upper 
extremities, or of one or both lower extremities are 
considered as one disability.  38 C.F.R. § 4.16.  
Accordingly, the Veteran meets the statutory requirement that 
a single disability be rated as 60 percent.   

Nevertheless, as discussed below, the Board finds that there 
is a preponderance of evidence against a finding that the 
Veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  While the 
Veteran meets the specific percentage requirements of 
38 C.F.R. § 4.16(a), there is no competent evidence to 
support his assertions that he is prevented from securing and 
following a substantially gainful occupation by reason of 
these disabilities.

In his October 2005 claim the Veteran indicated that he was 
still working as court security.  Private treatment records 
submitted indicate that the Veteran was doing well following 
his knee replacement surgeries.  In treatment records from 
April 2002 the Veteran's physician stated that the Veteran 
had made a full recovery from his surgery and that he could 
continue to participate in his regular activities.  Records 
from December 2002 indicate that there was a discrepancy 
regarding the Veteran's work as a court security officer and 
that his employer needed a clarification regarding running 
and jumping.  The treating physician stated that recommended 
against a regular course of running and jumping, but that in 
an emergency situation it would be acceptable.  

A December 2005 letter from the Veteran's employer indicates 
that the Veteran was removed from performing his duties until 
deemed medically qualified by the U.S. Marshals Service.  
Accordingly, he was placed on administrative leave effective 
December 5, 2005.  A February 2007 VA Form 21-4192 from the 
Veteran's former employer stated only that he was terminated 
because he was "medical unqualified to perform job duties."  

Additional private treatment records from April 2007 indicate 
that the Veteran stated that he fatigues after one mile of 
walking and that he experiences occasional buckling of his 
knees while walking.  He also stated that he has stiffness 
after sitting for any period of time and that he is not able 
to climb a ladder and has discomfort when he kneels.  
Occasional pain was also noted.  Examination indicated that 
there was no synovitis.  Full extension was noted and flexion 
was to 120 degrees on the right and to 115 degrees on the 
left.

During a July 2007 hearing before a Decision Review Officer 
the Veteran stated that after being terminated as a court 
security officer he filed paperwork for unemployment.  He 
indicated that in order to be eligible for unemployment he 
had to make applications at different companies, but that 
none of them ever called him.

The sole fact that the Veteran is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the Veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  If he is not so capable, then a grant of TDIU is 
warranted; not otherwise.

In this instant case, private treatment records do not show 
that the Veteran is incapable of performing the physical and 
mental acts required by employment.  Furthermore, the Veteran 
was afforded a VA examination in December 2006.  During that 
examination the Veteran stated that since his knee 
replacements in September 1999 and January 2000 he has had 
difficulty standing up if he bends his knees.  He also stated 
that he cannot run and that if he stands long enough his feet 
start hurting.  The examiner stated that the Veteran was 
employable, though not for any kind of active jobs, but for a 
job which the Veteran could do sitting. 

The Board has reviewed and considered all of the competent 
medical evidence on file.  Aside from the Veteran's own 
contentions, there is no medical evidence to support his 
assertions of unemployability due solely to his service-
connected disabilities.  In fact, the VA examiner from 
December 2006 opined that the Veteran was employable in a 
sedentary position.

Section 4.16(b) does not have to be addressed by the Board in 
the instant case because 38 C.F.R. § 4.16(a) is applicable to 
the Veteran's service-connected disabilities for 
consideration of TDIU. See Stevenson v. West, 17 Vet. App. 91 
(1999); Beaty v. Brown, 6 Vet. App. 532 (1994), citing 
McNamara v. Brown, 14 Vet. App. 317 (1994) ["section 4.16(b) 
of title 38, Code of Federal Regulations, provides a 
discretionary authority for a TDIU rating in cases where § 
4.16(a) does not apply." Therefore, the matter of the 
Veteran's entitlement to TDIU does not warrant referral to 
the Director of the VA Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 4.16(b).

On consideration of the totality of the evidence on file 
there is a preponderance of evidence against the Veteran's 
claim that his service-connected disabilities have resulted 
in an inability to work.  As there is a preponderance of the 
evidence against the claim, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990). 


ORDER

Entitlement to TDIU is denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


